     Case 2:14-cv-07086-JAK-SK Document 178-1 Filed 04/30/19 Page 1 of 33 Page ID
                                      #:5711


1    PETER RUKIN (SBN 178336)
2    prukin@rukinhyland.com
     VALERIE BRENDER (SBN 298224)
3    vbrender@ rukinhyland.com
4    RUKIN HYLAND & RIGGIN LLP
     1939 Harrison Street, Suite 290
5    Oakland, CA 94612
6    Telephone: (415) 421-1800
     Facsimile: (415) 421-1700
7
8    (Additional counsel listed below)
9
                                        UNITED STATES DISTRICT COURT
10
                                     CENTRAL DISTRICT OF CALIFORNIA
11
12                                                                         )    LEAD CASE NO.: LA CV14-07086-JAK
     RAYMOND ALFRED, MARVIN                                                )
13   BARRISH, and ASHLEY ALVES,                                                 (SKx)
                                                                           )
     individually and on behalf of all others                              )    Consolidated with Case Nos.:
14   similarly situated,                                                   )
                                                                           )     LA CV19-01660-JAK (SKx)
15                                  Plaintiffs,                            )     LA CV19-01998-JAK (SKx)
                                                                           )
16                        vs.                                              )
                                                                           )    MEMORANDUM OF POINT AND
17   PEPPERIDGE FARM, INC., a                                              )    AUTHORITIES IN SUPPORT OF
                                                                           )    PLAINTIFFS’ UNOPPOSED MOTION
18   Connecticut Corporation, and DOES 1-                                       FOR PRELIMINARY APPROVAL OF
     100, inclusive,                                                       )
                                                                           )    CLASS ACTION SETTLEMENT
19                     Defendant.                                          )
                                                                           )    Hearing date: June 17, 2019
20                                                                         )
                                                                           )
                                                                                Time: 8:30 a.m.
21                                                                         )    Courtroom: 10 B
                                                                           )
22                                                                         )    Judge: Hon. John A. Kronstadt
                                                                           )
23
24
25
26
27
28
     Memorandum of Points and Authorities in Support of Plaintiffs’ Unopposed
     P
     L
                                                                                         Case No. 2:14-cv-07086-JAK-SK
     Motion for Preliminary Approval of Class Action Settlement
     Case 2:14-cv-07086-JAK-SK Document 178-1 Filed 04/30/19 Page 2 of 33 Page ID
                                      #:5712


 1
 2
 3
     WILMER J. HARRIS (SBN: 150407)
 4   wharris@sdshhlaw.com
 5   SCHONBRUN SEPLOW HARRIS &
     HOFFMAN LLP
 6   715 Fremont Avenue, Suite A
 7   S. Pasadena, CA 91030
     Telephone: (626) 441-4129
 8   Facsimile: (626) 283-5770
 9
     THOMAS V. URMY, JR. (admitted pro hac vice)
10   turmy@shulaw.com
11   SHAPIRO HABER & URMY LLP
     Seaport East
12   Two Seaport Lane
13   Boston, MA 02210
     Telephone: (617) 439-3939
14   Facsimile: (617) 439-0134
15
     ADAM J. SHAFRAN (admitted pro hac vice)
16   ashafran@rflawyers.com
17   JONATHON D. FRIEDMANN (admitted pro hac vice)
     jfriedmann@rflawyers.com
18   RUDOLPH FRIEDMANN LLP
19   92 State Street
     Boston, MA 02109
20   Telephone: (617) 723-7700
21   Facsimile: (617) 227-0313

22 ROBERT J. WOZNIAK, JR. (pro hac vice admission pending)
23 Rwozniak@fklmlaw.com
   FREED KANNER LONDON & MILLEN, LLC
24 2201 Waukegan Road, Suite 130
25 Bannockburn, IL 60015
   Telephone: (224) 632-4500
26 Facsimile: (224) 632-4521
27
   Attorneys for Plaintiffs
28
                                                                            ii
     Memorandum of Points and Authorities in Support of Plaintiffs’              Case No. 2:14-cv-07086-JAK-SK
     Unopposed Motion for Preliminary Approval of Class Action Settlement
     Case 2:14-cv-07086-JAK-SK Document 178-1 Filed 04/30/19 Page 3 of 33 Page ID
                                      #:5713


1                                                     TABLE OF CONTENTS

2                                                                                                                            Page

3 TABLE OF AUTHORITIES ................................................................................... V
4 I.  INTRODUCTION ..........................................................................................1

5 II.         FACTUAL BACKGROUND & THE PARTIES’ CONTENTIONS ............2

6 III.        PROCEDURAL BACKGROUND ................................................................2

7             A.        The Litigation .......................................................................................2

8                       1.         The Abbott Action ......................................................................2

9                       2.         The Alfred Action.......................................................................3

10                      3.         The Mulhern Action ...................................................................4

11            B.        Settlement .............................................................................................4

12 IV.        TERMS OF THE PROPOSED SETTLEMENT............................................5

13            A.        The Settlement Classes.........................................................................5

14            B.        Relief to the Settlement Classes ...........................................................6

15                      1.         Monetary Relief .........................................................................6

16                      2.         Programmatic Relief ..................................................................8

17            C.        Settlement Notice, Claim and Exclusion Procedures.........................10

18            D.        Release of Claims ...............................................................................10

19            E.        Enhancement Payments, Attorneys’ Fees and Costs, and
                        Administration ....................................................................................10
20            F.        Payment to Qualified Class Members ................................................10
21            G.        Blow-Up Clause .................................................................................10
22 V.         ARGUMENT ................................................................................................11
23            A.        Preliminary Approval of the Settlement Is Appropriate ....................11
24                      1.         The Settlement Is the Product of Informed, Non-
25                                 Collusive Negotiation ..............................................................12

26                      2.         The Settlement Falls Within the Range of Possible
                                   Approval...................................................................................12
27                                 a. The Strength of Plaintiffs' Case and the Risk of
28                                       Further Litigation Support Preliminary Approval ......... 13
                                                                            iii
     Memorandum of Points and Authorities in Support of Plaintiffs’                         Case No. 2:14-cv-07086-JAK-SK
     Unopposed Motion for Preliminary Approval of Class Action Settlement
     Case 2:14-cv-07086-JAK-SK Document 178-1 Filed 04/30/19 Page 4 of 33 Page ID
                                      #:5714

                                   b. The Settlement Consideration and Allocation Are Fair ...... 14
1
                        3.         The Attorneys’ Fees and Costs Requests Are Reasonable ...... 15
2
                        4.         The PAGA Settlement Is Reasonable and Should Be
3                                  Approved. .................................................................................16
4                       5.         The Proposed Service Awards Are Reasonable ...................... 16
5                       6.         The Court Should Appoint Rust Consulting as Claims
                                   Administrator ...........................................................................18
6
              B.        Class Action Certification for Settlement Purposes Is Proper ...........18
7
                        1.         Standards Governing Approval of Settlement Classes ............18
8
                        2.         The Settlement Classes Satisfy the Requirements of
9                                  Rule 23(a) .................................................................................19
10                      3.         The Settlement Classes Meet the Requirements of Rule
                                   23(b)(3) ....................................................................................22
11
              C.        The Proposed Notice Is Adequate ......................................................23
12
              D.        The Court Should Set a Final Approval Hearing ...............................24
13
     VI.      CONCLUSION.............................................................................................25
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                            iv
     Memorandum of Points and Authorities in Support of Plaintiffs’                          Case No. 2:14-cv-07086-JAK-SK
     Unopposed Motion for Preliminary Approval of Class Action Settlement
      Case 2:14-cv-07086-JAK-SK Document 178-1 Filed 04/30/19 Page 5 of 33 Page ID
                                       #:5715

                                                     TABLE OF AUTHORITIES
 1
      Federal Cases                                                                                                Page(s)
 2
      Acosta v. Trans Union, L.L.C.,
 3      243 F.R.D. 377 (C.D. Cal. 2007) ............................................................................... 11
 4 Chu v. Wells Fargo Investments, LLC,
     2011 U.S. Dist. LEXIS 15821, 2011 WL 672645, at * 1 (N.D. Cal. Feb. 16, 2011) .. 16
 5
   Churchill Vill., L.L.C. v. GE,
 6   361 F.3d 566 (9th Cir. 2004) ...................................................................................... 24
 7 Cicero v. DirectTV, Inc.,
     2010 WL 2991486, at *5 (C.D. Cal. July 27, 2010) .................................................. 15
 8
   Costello v. BeavEx, Inc.,
 9   810 F.3d 1045 (7th Cir. 2016) .................................................................................... 23

10 Cunningham  v. Leslie's Poolmart, Inc.,
     2013 U.S.Dist. Lexis 90256, pp. *1, *17 (C.D.Cal., June 25, 2013) ......................... 17
11 De Giovanni v. Jani-King Int’l, Inc.,
     262 F.R.D. 71 (D. Mass. 2009) .................................................................................. 23
12
   EEOC v. Kovacevich “5” Farms,
13   2007 WL 1174444 (E.D. Cal. Apr. 19, 2007) ............................................................ 19
14 Hanlon v. Chrysler Corp.,
      150 F.3d 1011 (9th Cir. 1998) .................................................................. 18, 20, 22, 23
15
   In re Immune Response Sec. Litig.,
16    497 F. Supp. 2d 1166 (S.D. Cal. 2007) ...................................................................... 12
17 In re Mego Fin. Corp. Sec. Litig.,
      213 F.3d 454 (9th Cir. 2000) ...................................................................................... 14
18 Mazza v. Am. Honda Motor Co.,
19    666 F.3d 581 (9th Cir. 2012) ...................................................................................... 20
      Misra v. Decision One Mortg. Co.,
20      2009 WL 4581276 (C.D. Cal. Apr. 13, 2009) ............................................................ 24
21 Morey v. Louis Vuitton N. Am., Inc.,
     2014 WL 109194 (S.D. Cal. Jan. 9, 2014) ................................................................. 19
22
   Nat’l Rural Telecomms. Coop. v. DIRECTV, Inc.,
23   221 F.R.D. 523 (C.D. Cal. 2004) ............................................................................... 12
24 Officers for Justice v. Civil Serv. Com.,
      688 F.2d 615 (9th Cir. 1982) ................................................................................ 11, 13
25
   Pederson v. Airport Terminal Servs.,
26    2018 U.S. Dist. LEXIS 93862 (C.D. Cal. Apr. 5, 2018) ............................................ 12

27 Ramirez v. Benito Valley Farms, L.L.C.,
     2017 U.S. Dist. LEXIS 137272 (N.D. Cal. Aug. 25, 2017) ....................................... 16
28
                                                                              v
       Memorandum of Points and Authorities in Support of Plaintiffs’              Case No. 2:14-cv-07086-JAK-SK
       Unopposed Motion for Preliminary Approval of Class Action Settlement
      Case 2:14-cv-07086-JAK-SK Document 178-1 Filed 04/30/19 Page 6 of 33 Page ID
                                       #:5716

      Rankin v. Am. Greetings, Inc.,
 1      2011 U.S. Dist. LEXIS 72250 (E.D. Cal. July 5, 2011) ............................................ 17
 2 Rodriguez v. W. Publ’g Corp.,
      563 F.3d 948 (9th Cir. 2009) ................................................................................ 11, 16
 3
   Rosenburg v. I.B.M.,
 4    2007 WL 128232, *3 (N.D. Cal. 2007) ....................................................................... 19
 5 Satchell v. Fed. Express Corp.,
      2007 U.S. Dist. LEXIS 99066, 2007 WL 1114010 (N.D. Cal. Apr. 13, 2007) ......... 12
 6 Shaffer v. Cont’l Cas. Co.,
 7    362 F. App'x 627 (9th Cir. 2010) ......................................................................... 15-16
      Singer v. Becton Dick. & Co.,
 8       2009 WL 4809646 (S.D. Cal. Dec. 9, 2009) .............................................................. 11
 9 Smith v. CRST Van Expedited, Inc.,
      2013 WL 163293 (S.D. Cal. Jan. 14, 2013) ............................................................... 17
10
   Villegas v. J.P. Morgan Chase & Co.,
11    2012 WL 5878390 ................................................................................................. 14, 24
12 Van Vranken v. Atl. Richfield Co.,
     901 F. Supp. 294 (N.D. Cal. 1995) ............................................................................ 17
13
   Varsam v. Lab. Corp. of Am.,
14   120 F. Supp. 3d 1173 (S.D. Cal. 2015) ...................................................................... 17

15 Vasquez  v. Coast Valley Roofing, Inc.,
      670 F. Supp. 2d 1114 (E.D. Cal. 2009) ...................................................................... 12
16 State Cases
17 Ayala v. Antelope Valley Newspapers, Inc.,
18    59 Cal. 4th 522 (2014) ................................................................................................ 22
   Coverall N. Am., Inc. v. Comm’r of the Div. of Unemployment Assistance,
19    447 Mass. 852, 857 N.E.2d 1083 (2006) ................................................................... 23
20 Dynamex Operations W. v. Superior Court,
      4 Cal. 5th 903 (2018) .............................................................................................. 7, 22
21
   S.G. Borello & Sons, Inc. v. Dep’t of Indus. Relations,
22    48 Cal. 3d 341 (1989) ................................................................................................. 22
23 State Statutes
24 820 Ill. Comp. Stat. 115/1 ........................................................................................... 7, 15
25 Cal. Lab. Code § 226 (Deering) ...................................................................................... 16
26 Cal. Lab. Code § 2699 ..................................................................................................... 16
27 Mass. Gen. Laws ch. 149, § 148B .................................................................................. 23
28
                                                                              vi
       Memorandum of Points and Authorities in Support of Plaintiffs’                  Case No. 2:14-cv-07086-JAK-SK
       Unopposed Motion for Preliminary Approval of Class Action Settlement
     Case 2:14-cv-07086-JAK-SK Document 178-1 Filed 04/30/19 Page 7 of 33 Page ID
                                      #:5717

     Rules
1
     Fed. R. Civ. P. 23 ..................................................................................................... passim
2
     Other
3
     Manual for Complex Litigation, Fourth §§ 21.632-33 ................................................... 18
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                             vii
      Memorandum of Points and Authorities in Support of Plaintiffs’                    Case No. 2:14-cv-07086-JAK-SK
      Unopposed Motion for Preliminary Approval of Class Action Settlement
     Case 2:14-cv-07086-JAK-SK Document 178-1 Filed 04/30/19 Page 8 of 33 Page ID
                                      #:5718

1        I.        INTRODUCTION
2             Plaintiffs seek preliminary approval of a settlement reached to end litigation in
3    three district courts involving wage and hour claims on behalf of current and former
4    distributors of defendant Pepperidge Farm, Incorporated (“Pepperidge Farm”) in
5    California, Massachusetts, and Illinois. The named Plaintiffs in each case worked or
6    continue to work under Consignment Agreements as Pepperidge Farm distributors,
7    responsible for delivering Pepperidge Farm products to retail stores in their territories.
8    Plaintiffs allege that they and their fellow distributors were misclassified as independent
9    contractors, and as a result are owed monies under their respective State’s laws.
10            The Settlement—the result of years of hard-fought litigation and extensive arms-
11   length negotiations—secures meaningful relief for the Class. The Settlement provides
12   for a lump sum cash settlement of $22,500,000, the net of which will be paid to
13   participating current and former distributors. It further provides substantial
14   programmatic relief to Current Distributors by strengthening their control over the work
15   they perform through revisions to the Consignment Agreements. In addition, the
16   California Labor and Workforce Development Agency (“LWDA”) will receive a
17   payment of $100,000 in satisfaction of the Alfred Plaintiffs’ claims under the California
18   Labor Code Private Attorneys General Act (“PAGA”).
19            The Net Settlement Amount will be allocated among Qualified Class Members
20   based on several factors, including: (1) the amount of time spent as a distributor during
21   the applicable liability period; (2) the rights and remedies available under their
22   respective state’s laws; and (3) the risks of litigation given the procedural posture of
23   each case.
24            Plaintiffs submit that the proposed Settlement is fair and reasonable in light of the
25   risks the Named Plaintiffs and Class Members face. Plaintiffs’ counsel believe that the
26   Settlement—negotiated at arms-length and with the assistance of an experienced,
27   independent mediator—is a fair and reasonable resolution of the alleged claims.
28   Accordingly, Plaintiffs respectfully request that the Court grant the motion for
                                                                           1
     Memorandum of Points and Authorities in Support of Joint Motion for       Case No. 2:14-cv-07086-JAK-SK
     Preliminary Approval of Class Action Settlement
     Case 2:14-cv-07086-JAK-SK Document 178-1 Filed 04/30/19 Page 9 of 33 Page ID
                                      #:5719


 1 preliminary approval and enter the Order requested.
 2      II.        FACTUAL BACKGROUND & THE PARTIES’ CONTENTIONS
 3               As alleged in the operative complaints, Pepperidge Farm Incorporated
 4 (“Pepperidge Farm”) produces and markets baked goods throughout the United States.
 5 To deliver its products to retail stores, the company enters into Consignment
 6 Agreements with distributors (“distributors”). Distributors’ responsibilities include
 7 delivering Pepperidge Farm products to stores in their territory, ensuring that the shelves
 8 are properly stocked and merchandized, and rotating out stale/out of code product.
 9               Plaintiffs’ common contention is that Pepperidge Farm misclassified them as
10 independent contractors in violation of their respective state’s laws. As a result,
11 Plaintiffs claim that they are owed unpaid overtime wages, other restitutionary relief
12 (including unreimbursed business expenses and unauthorized deductions from wages),
13 and penalties as allowed under their respective state’s laws.
14               Pepperidge Farm maintains that Plaintiffs’ claims are without merit, that
15 distributors operate as bona fide independent contractors under Consignment
16 Agreements with the company, that they are not owed any damages, and that the
17 Plaintiffs’ claims are inappropriate for class action treatment.
18      III.       PROCEDURAL BACKGROUND
19            A. The Litigation
20                    1. The Abbott Action
21               On October 2, 2013, Plaintiff Edmund Sayward Sr. and former Plaintiff Marc
22 Abbott filed an action in the Superior Court of the Commonwealth of Massachusetts,
23 Suffolk County, alleging that Pepperidge Farm misclassified Massachusetts distributors
24 as independent contractors and unlawfully denied them the statutory benefits of
25 employment under Massachusetts law. On November 1, 2013, Pepperidge Farm
26 removed the action to the in the United States District Court for the District of
27 Massachusetts.
28               On May 22, 2015, the parties jointly requested that all proceedings be stayed
                                                                            2
     Memorandum of Points and Authorities in Support of Plaintiffs’             Case No. 2:14-cv-07086-JAK-SK
     Unopposed Motion for Preliminary Approval of Class Action Settlement
     Case 2:14-cv-07086-JAK-SK Document 178-1 Filed 04/30/19 Page 10 of 33 Page ID
                                       #:5720


 1 pending resolution of a legal issue in an unrelated case before the First Circuit Court of
 2 Appeals that could potentially impact the Abbott case. The Abbott case was stayed until
 3 April 12, 2016, when the Court granted Plaintiffs’ unopposed request to lift the stay.
 4 Thereafter, the parties conducted discovery, including production of documents and the
 5 depositions of Plaintiffs. Declaration of Thomas V. Urmy, Jr. in Support of Plaintiffs’
 6 Motion for Preliminary Approval (“Urmy Decl.”), ¶¶ 5-6. On June 6, 2016, Plaintiffs
 7 filed a First Amended Complaint (“FAC”) which added Plaintiff Provost as a named-
 8 Plaintiff. The FAC was subsequently amended to delineate proposed subclasses of
 9 former and current distributors, bifurcate counsels’ representation of the Plaintiffs and
10 proposed subclasses, and eliminate all references to Abbott.1 Id.
11                        2. The Alfred Action
12                   On August 7, 2014, Plaintiffs Raymond Alfred and Marvin Barrish filed an
13 action in the Superior Court of California in and for the County of Los Angeles, alleging
14 that Pepperidge Farm misclassified California Distributors as independent contractors
15 and unlawfully denied them the statutory benefits of employment under the California
16 Labor Code and applicable Industrial Welfare Commission Wage Order. Plaintiffs
17 sought unpaid overtime wages, missed meal and rest period premium wages,
18 unreimbursed business expenses, and statutory penalties. Plaintiffs also asserted claims
19 for civil penalties under PAGA. Defendant removed the case, and the parties proceeded
20 with discovery. Plaintiffs requested and reviewed hundreds of thousands of pages of
21 documents and produced thousands of pages of records to Defendant. Plaintiffs took six
22 depositions of management personnel, including the corporate Rule 30(b)(6) deposition
23 of Defendant, and Defendant’s expert. Meanwhile, Defendant deposed the Named
24 Plaintiffs, eight putative class members who provided declarations in support of
25 Plaintiffs’ motion for class certification, and Plaintiff’s expert. Declaration of Peter
26 Rukin in Support of Preliminary Approval (“Rukin Decl.”), ¶ 7.
27                    The parties fully briefed Plaintiffs’ motion for class certification. On August 5,
28   1
         Abbott passed away on December 24, 2016.
                                                                                3
         Memorandum of Points and Authorities in Support of Plaintiffs’             Case No. 2:14-cv-07086-JAK-SK
         Unopposed Motion for Preliminary Approval of Class Action Settlement
     Case 2:14-cv-07086-JAK-SK Document 178-1 Filed 04/30/19 Page 11 of 33 Page ID
                                       #:5721


 1 2016, the Court ordered supplemental discovery and briefing regarding Plaintiffs’
 2 motion for class certification. (Dkt. 105). The parties conducted the additional discovery
 3 and filed supplemental briefs with the Court. On April 11, 2017, the Court issued an
 4 order granting in part Plaintiffs’ motion for class certification. (Dkt. 121). On April 25,
 5 2017, Defendant filed a petition with the Ninth Circuit seeking interlocutory review of
 6 the class certification order under Fed.R.Civ.P. 23(f). On September 5, 2017, the Ninth
 7 Circuit granted Defendant’s request. Merits briefing before the Ninth Circuit has been
 8 stayed since November 20, 2017 pending the parties’ settlement efforts.
 9                     3. The Mulhern Action
10                On February 12, 2016, Plaintiffs Daniel Mulhern and Matthew Jones filed suit
11 in the U.S. District Court for the Northern District of Illinois, alleging that Pepperidge
12 Farm misclassified Illinois Distributors as independent contractors and unlawfully
13 denied them the statutory benefits of employment under Illinois law. Plaintiffs took eight
14 depositions of management personnel (including the corporate Rule 30(b)(6) deposition
15 of Defendant) and Pepperidge Farm took the deposition of Plaintiffs. Declaration of
16 Adam Shafran in Support of Plaintiffs’ Motion for Preliminary Approval (“Shafran
17 Decl.”), ¶¶ 6-7. In October 2017, Defendant moved for summary judgment. Briefing was
18 stayed pending settlement negotiations.
19             B. Settlement
20                In the Fall of 2015, the parties explored settlement of the California litigation
21 with mediator Lisa Klerman. Rukin Decl., ¶ 8. Those settlement efforts were
22 unsuccessful, and no serious settlement discussions occurred again until the Ninth
23 Circuit granted Defendant’s petition for review of this Court’s class certification order in
24 the Alfred case. Rukin Decl., ¶ 8. At that point, the parties agreed to a mediation with
25 Mark Rudy, a respected and experienced employment mediator. The mediation was
26 conducted on May 1, 2018 and addressed Plaintiffs’ claims in all three cases now before
27 this Court (Alfred, Mulhern, and Abbott). The parties agreed on certain terms at the
28 mediation and continued their settlement discussions following mediation. Rukin Decl.,
                                                                             4
      Memorandum of Points and Authorities in Support of Plaintiffs’             Case No. 2:14-cv-07086-JAK-SK
      Unopposed Motion for Preliminary Approval of Class Action Settlement
     Case 2:14-cv-07086-JAK-SK Document 178-1 Filed 04/30/19 Page 12 of 33 Page ID
                                       #:5722


 1 ¶ 9. On February 4, 2019, the parties executed a memorandum of understanding
 2 resolving the claims in the California, Massachusetts, and Illinois cases. Rukin Decl., ¶
 3 11. In April 2019, the parties executed a formal Settlement Agreement fully resolving
 4 these cases. Rukin Decl., ¶ 12; Exh. 1.
 5                In recognition of this Court’s Class Certification order in Alfred regarding
 6 separate representation (Dkt. 121 at 28-29), Former Distributors and Current Distributors
 7 were separately represented during settlement negotiations. Rukin Hyland & Riggin
 8 represented Former Distributors in the Alfred, Mulhern and Abbott cases, while the law
 9 firms of Shapiro Haber & Urmy LLP and Rudolph Friedmann LLP represented Current
10 Distributors in those cases.
11       IV.        TERMS OF THE PROPOSED SETTLEMENT
12             The complete details of the Settlement are contained in the Settlement Agreement
13 signed by the Parties and attached as Exhibit 1 to the Declaration of Peter Rukin. The
14 following summarizes the Settlement Agreement’s key terms.
15             A. The Settlement Classes
16             There are three Settlement Subclasses, as follows:
17  The “California Subclass,” comprised of “All persons and/or entities who or that
18       were party to a Consignment Agreement with Pepperidge Farm in the State of
19       California at any time between August 7, 2010 and the date of the Order Granting
20       Preliminary Approval.”
21  The “Illinois Subclass,” comprised of “All persons and/or entities who or that were
22       party to a Consignment Agreement with Pepperidge Farm in the State of Illinois at
23       any time between February 12, 2006 and the date of the Order Granting Preliminary
24       Approval.
25  The “Massachusetts Subclass,” comprised of “All persons and/or entities who or that
26       were party to a Consignment Agreement with Pepperidge Farm in the State of
27       Massachusetts at any time between October 2, 2010 and the date of the Order
28       Granting Preliminary Approval.”
                                                                             5
      Memorandum of Points and Authorities in Support of Plaintiffs’             Case No. 2:14-cv-07086-JAK-SK
      Unopposed Motion for Preliminary Approval of Class Action Settlement
     Case 2:14-cv-07086-JAK-SK Document 178-1 Filed 04/30/19 Page 13 of 33 Page ID
                                       #:5723


 1                B. Relief to the Settlement Classes
 2                The Settlement provides for monetary and programmatic relief to the Settlement
 3 Subclasses.
 4                        1. Monetary Relief
 5                Settlement provides that Pepperidge Farm will pay up to $22,500,000 (the
 6 “Maximum Settlement Amount”) in full settlement of the alleged class action claims.
 7 Rukin Decl., Exh. 1 at p. 4 ¶ (l) and p. 5 ¶ 2. Payment for Court-approved attorneys’ fees
 8 and costs, Court-approved Service Enhancement awards to the Named Plaintiffs, Court-
 9 approved Settlement Administration fees and costs, a payment to the LWDA in the
10 Alfred case, and monies retained by Pepperidge Farm as a result of any opt-outs will be
11 deducted from the Maximum Settlement Amount. Id. at p. 4 ¶ (n). The resulting “Net
12 Settlement Amount” will be distributed to Qualified Class Members.
13                Each Class Member shall be assigned a Preliminary Individual Settlement
14 Amount. These amounts have been calculated based on: (1) the state law subclass to
15 which the Class Member belongs; and (2) the time each Class Member worked within
16 their respective class liability period. The weighting between subclasses reflects
17 differences as to available state law causes of action, available remedies, relative
18 strength of claims, and the procedural posture of each case.
19                The settlement funds will be allocated as follows:
20                 California. Approximately $12.52 million of the Settlement Fund is allocated to
21 the California Subclass. Eligible distributors in the California Subclass will be entitled to
22 receive approximately $6,000 (before deduction for fees and expenses) for each year
23 they were a distributor between August 7, 2010 and the date of Preliminary Approval.2
24 The Alfred case received the largest proportion of settlement funds because there are
25 more members of the California Subclass than the other subclasses, as a certified class
26
    The per-distributor-year calculations set forth in this motion are based on distributor
     2

27 data shared in or about February 2018. See Rukin Decl., Exh. 1, Exh. A. Recently
   updated data reflects a small increase in the total number of distributors since February
28 2018, resulting in what counsel estimates to be a negligible (1.2 % or less) change in
   per-distributor-year payouts.
                                                                                6
         Memorandum of Points and Authorities in Support of Plaintiffs’             Case No. 2:14-cv-07086-JAK-SK
         Unopposed Motion for Preliminary Approval of Class Action Settlement
     Case 2:14-cv-07086-JAK-SK Document 178-1 Filed 04/30/19 Page 14 of 33 Page ID
                                       #:5724


 1 Alfred is the farthest along procedurally of the three cases, Plaintiffs contend that the
 2 case benefits from favorable law (particularly in light of the California Supreme Court’s
 3 adoption of the “ABC Test” for employment status in Dynamex Operations West, Inc.. v.
 4 Superior Court, 4 Cal. 5th 903, which Plaintiffs believe is applicable here), and state law
 5 allows for a broad range of relief (including a four-year statute of limitation for
 6 restitution of unpaid overtime and unreimbursed business expenses, meal and rest break
 7 premium wages, statutory penalties, and PAGA civil penalties). Rukin Decl., ¶ 13.
 8                Massachusetts. Approximately $6 million of the Settlement Fund is allocated to
 9 the Massachusetts Subclass. Eligible distributors in the Massachusetts Subclass will be
10 entitled to receive approximately $4,000 (before deduction for fees and expenses) for
11 each year they were a distributor between October 2, 2010 and the Present. Although the
12 Abbott case has not yet been certified as a class action, Plaintiffs believe the claims in
13 Abbott are relatively strong. The Massachusetts Subclass has a somewhat lower potential
14 recovery than the California Subclass. Rukin Decl., ¶ 14.
15                Illinois. Approximately $3.97 million of the Settlement Fund is allocated to the
16 Illinois Subclass. Eligible distributors in the Illinois Subclass are entitled to receive
17 approximately $1,300 (before deduction for fees and expenses) for each year they were a
18 distributor between February 12, 2006 and February 11, 2013, and approximately $3,900
19 (before deduction for fees and expenses) for each year they were a distributor between
20 February 12, 2013 and the Present. The Settlement Funds were allocated within the
21 Illinois Subclass in the manner described above because Pepperidge Farm has additional,
22 unique defenses that are only applicable to the claims for the period of February 12,
23 2006 through February 11, 2013.3 Moreover, the Mulhern case is not as advanced
24
     3
     Illinois law does not require employers to reimburse employees for expenses incurred
25 during the course of employment. Instead, the Illinois Wage Payment and Collection Act
   (“IWPCA”), 820 Ill. Comp. Stat. 115/1 et seq., prohibits unauthorized deductions from
26 employee pay. In Mulhern, Pepperidge Farm contends Plaintiffs do not have viable
   deduction claims because the Consignment Agreements authorize the deductions.
27 Distributors’ claims under the IWPCA are governed by a ten-year statute of limitation,
   while distributors’ claims for unpaid overtime under the Illinois Minimum Wage Law
28
                                                                                7
         Memorandum of Points and Authorities in Support of Plaintiffs’             Case No. 2:14-cv-07086-JAK-SK
         Unopposed Motion for Preliminary Approval of Class Action Settlement
     Case 2:14-cv-07086-JAK-SK Document 178-1 Filed 04/30/19 Page 15 of 33 Page ID
                                       #:5725


 1 procedurally as Alfred, and the Illinois Subclass faced defenses that Defendant has
 2 asserted that are unique to that subclass, and the Illinois Subclass has lower potential
 3 aggregate recovery compared to the Alfred and Abbott subclasses. Rukin Decl., ¶ 15.
 4             After the opt-out period, fifty percent of the money attributable to the Preliminary
 5 Individual Settlement Amounts of any Class Members who opt out of the Settlement
 6 shall be allocated pro rata to those Settlement Class Members who do not opt out with
 7 the other 50% being retained by Pepperidge Farm. The settlement amounts will then be
 8 recalculated, and a Final Individual Settlement Amount shall be distributed to Qualified
 9 Class Members.
10             The Settlement also resolves the PAGA claim asserted in the Alfred case. In
11 settlement of that claim, and in exchange for a release, the California Labor and
12 Workforce Development Agency (“LWDA”) shall receive payment of $100,000 for its
13 75% share of civil penalties and aggrieved Class Members within the PAGA limitations
14 period shall receive a pro rata share of $33,000. A copy of the Settlement Agreement
15 and this motion have been served on the LWDA. Rukin Decl., ¶ 16.
16                     2. Programmatic Relief
17             Qualified Class Members who are Current Distributors for Pepperidge Farm will
18 also receive additional programmatic benefits. Specifically, the Class Notice to Current
19 Distributors shall attach a Revised Consignment Agreement. Any Current Distributor
20 who endorses and deposits a settlement check and does not opt out of the settlement
21 shall be deemed to have executed and agreed to be bound by the Revised Consignment
22 Agreement. Rukin Decl., Exh. 1 at p. 14 ¶ 15.
23             The Revised Consignment Agreement provides Current Distributors with new
24 rights with respect to their territories, and, in Plaintiffs’ view, substantially decreases
25 Pepperidge Farm’s control over Current Distributors through the addition or subtraction
26 of numerous contractual provisions, including but not limited to:
27
   are governed by a three-year statute of limitation. Distributors who did not work under a
28 Consignment Agreement after February 11, 2013 (and who thus only have claims under
   the IWPCA) are at a substantial risk of recovering nothing in this litigation.
                                                                             8
      Memorandum of Points and Authorities in Support of Plaintiffs’             Case No. 2:14-cv-07086-JAK-SK
      Unopposed Motion for Preliminary Approval of Class Action Settlement
     Case 2:14-cv-07086-JAK-SK Document 178-1 Filed 04/30/19 Page 16 of 33 Page ID
                                       #:5726


 1  A provision requiring Pepperidge Farm to provide Current Distributors with advance
 2       notice of any product it wishes to allocate to Current Distributors beyond what they
 3       have ordered, and the right for distributors to reject product;
 4  A reduction in Current Distributor’s recording-keeping requirements;
 5  Express clarification that Pepperidge Farm does not impose mandatory service
 6       frequency standards;
 7  Clarification that Current Distributors have the right in their sole discretion to accept
 8       or reject Pepperidge Farm’s provision of new-distributor onboarding assistance, sales
 9       and promotional information, service frequency standards, sales goals, business
10       planning guides and assistance, “route rides,” or “route consults,” and
11       recommendations regarding territory splits, sales and truck additions;
12  A provision that authorizes Current Distributors to negotiate planograms directly with
13       the local stores in their respective territories, subject only to the store’s approval and
14       not Pepperidge Farm’s;
15  A provision expressly prohibiting Pepperidge Farm from interviewing, approving or
16       disapproving any individual a Current Distributor wishes to hire;
17  Significant new rights for Current Distributor who wish to sell their territories;
18  Elimination of certain language that potentially authorized Pepperidge Farm to
19       terminate its agreement with a Current Distributor;
20  A provision requiring Pepperidge Farm to pay Current Distributors additional
21       commissions when they assist with the removal of recalled product; and
22  A provision allowing Current Distributors to seek financial relief from Pepperidge
23       Farm when product is damaged through no fault of their own.
24  A new alternative dispute process resolution process, including mandatory arbitration
25       at Pepperidge Farm’s expense. In any such arbitration, Pepperidge Farm will pay all
26       arbitration filing fees (this does not include the distributor’s own attorneys’ fees, if he
27       or she chooses to retain an attorney), except for an amount equal to the filing fee in
28       state court in the jurisdiction where the arbitration is filed (i.e. the distributor will not
                                                                             9
      Memorandum of Points and Authorities in Support of Plaintiffs’             Case No. 2:14-cv-07086-JAK-SK
      Unopposed Motion for Preliminary Approval of Class Action Settlement
     Case 2:14-cv-07086-JAK-SK Document 178-1 Filed 04/30/19 Page 17 of 33 Page ID
                                       #:5727


 1       have to pay more to file for arbitration than the amount he or she would have to pay
 2       to file a case in state court).
 3             C. Settlement Notice, Claim and Exclusion Procedures
 4             The parties have agreed to a notice plan that will provide Class Members with
 5 sufficient information to make an informed decision about how and whether to
 6 participate in the proposed Settlement, object to the proposed Settlement, or to exclude
 7 themselves from the Settlement Class. See Rukin Decl., Exh. 1 at p. 3 ¶ (f) and pp. 8-11
 8 ¶¶ 7-11.
 9             D. Release of Claims
10             Class Members who do not opt out of the Settlement will release all wage and
11 hour claims based on the alleged existence of an employment relationship between Class
12 Members and Pepperidge Farm that were asserted or could have been asserted based on
13 the facts alleged. Id. at p. 12-13 ¶ 13. Class Members who cash a settlement check will
14 release their claims under the federal Fair Labor Standards Act. The Named Plaintiffs
15 agree to a general release of claims. Id. at p. 10 ¶ 12.
16             E. Enhancement Payments, Attorneys’ Fees and Costs, and Administration
17             The following sums will be deducted from the Settlement Amount: (1) Service
18 Enhancement payments to the Named Plaintiffs; (2) the fees and expenses of the Claims
19 Administrator; (3) Class Counsel’s attorneys’ fees up to 25% of the Maximum
20 Settlement Amount plus litigation costs; and (4) payment of $100,000 to the LWDA in
21 connection with the Alfred Plaintiffs’ PAGA claim. Rukin Decl., Exh. 1 at p. 5-7 ¶ 2 (a)-
22 (d).
23             F. Payment to Qualified Class Members
24             The Claims Administrator will calculate the amounts due each Qualified Class
25 Member, issue payments, and handle unclaimed property/cy pres distribution.
26             G. Blow-Up Clause
27             Among other provisions, if ten percent or more of the Settlement Class Members
28 in California, Illinois or Massachusetts opt out of the Settlement, Pepperidge Farm has
                                                                             10
      Memorandum of Points and Authorities in Support of Plaintiffs’              Case No. 2:14-cv-07086-JAK-SK
      Unopposed Motion for Preliminary Approval of Class Action Settlement
     Case 2:14-cv-07086-JAK-SK Document 178-1 Filed 04/30/19 Page 18 of 33 Page ID
                                       #:5728


 1 the right to withdraw from the Agreement. Rukin Decl., Exh. 1. at p. 15 ¶ 18.
 2       V.         ARGUMENT
 3             A. Preliminary Approval of the Settlement Is Appropriate
 4             In class action litigation, a court must approve the dismissal or compromise of the
 5 action. Fed. R. Civ. P. 23(e). This involves a two-step process in which the Court first
 6 determines whether a proposed class action settlement has the potential to be fair,
 7 adequate and reasonable, and, second, after notice is sent to proposed Class Members,
 8 whether the settlement merits final approval. Acosta v. Trans Union, 243 F.R.D. 377,
 9 386 (C.D. Cal. 2007). A full fairness analysis is unnecessary at the preliminary approval
10 stage. Singer v. Becton Dickinson Co., 2009 WL 4809646, at *7 (S.D. Cal. 2009).
11 “Rather, at the preliminary approval stage, the Court need only review the parties’
12 proposed settlement to determine whether it is with the ‘permissible range of possible
13 judicial approval’ and thus, whether the notice to the class and the scheduling of the
14 formal fairness hearing is appropriate.” Id. (citations omitted).
15             The Ninth Circuit has identified eight, non-exclusive factors that may be
16 considered during both the preliminary and final approval processes. Each factor does
17 not necessarily apply to every class action settlement, and other factors may be
18 considered. For example, courts often consider whether the settlement is the product of
19 arms-length negotiations. See Rodriguez v. W. Publ'g Corp., 563 F.3d 948, 965 (9th Cir.
20 2009) (“We put a good deal of stock in the product of an arms-length, non-collusive,
21 negotiated resolution.”). Approval of a class action settlement rests in the sound
22 discretion of the court, which should apply its discretion in light of the judicial policy
23 favoring settlement of complex class action litigation. See, e.g., Officers for Justice v.
24 Civil Serv. Comm'n of City & Cnty. of San Francisco, 688 F.2d 615, 625 (9th Cir. 1982).
25             As discussed below, application of the relevant factors supports preliminary
26 approval.
27 //
28 //
                                                                             11
      Memorandum of Points and Authorities in Support of Plaintiffs’              Case No. 2:14-cv-07086-JAK-SK
      Unopposed Motion for Preliminary Approval of Class Action Settlement
     Case 2:14-cv-07086-JAK-SK Document 178-1 Filed 04/30/19 Page 19 of 33 Page ID
                                       #:5729

                       1. The Settlement Is the Product of Informed, Non-Collusive
1
                          Negotiation
2
               “A settlement following sufficient discovery and genuine arms-length negotiation
3
     is presumed fair.” National Rural Telecommunications Cooperative v. DIRECTV, Inc.,
4
     221 F.R.D. 523, 528 (C.D. Cal. 2004) (citations omitted). “The assistance of an
5
     experienced mediator in the settlement process confirms that the settlement is non-
6
     collusive.” Pederson v. Airport Terminal Servs., 2018 U.S. Dist. LEXIS 93862, at *18
7
     (C.D. Cal. April 5, 2018) quoting Satchell v. Fed. Express Corp., Nos. C03-2659 SI, C
8
     03-2878 SI, 2007 U.S. Dist. LEXIS 99066, 2007 WL 1114010, at *4 (N.D. Cal. Apr. 13,
9
     2007).
10
               In this case, the Settlement Agreement is the result of arm’s-length negotiations
11
     involving experienced employment counsel who are well-versed in the applicable
12
     substantive law, class action litigation procedures, and the legal and factual issues of this
13
     particular case. Rukin Decl., ¶¶ 2-7; Urmy Decl., ¶¶ 2-13; Shafran Decl., ¶¶ 2-20. The
14
     parties attended a full day of mediation with an experienced mediator and conducted
15
     follow-up negotiations over the course of several months. The Settlement followed
16
     extensive document production, depositions of Plaintiffs, Class Members, and
17
     Pepperidge Farm representatives, and briefing of a Rule 23(f) petition to the Ninth
18
     Circuit. Id. “[S]uch negotiations are highly indicative of [the] fairness” of the proposed
19
     Settlement. See In re Immune Response Securities Litigation, 497 F. Supp. 2d 1166,
20
     1171 (S.D. Cal. 2007).
21
                       2. The Settlement Falls Within the Range of Possible Approval
22
               In deciding whether the proposed settlement is adequate and falls within the range
23
     of possible approval, “courts primarily consider plaintiffs’ expected recovery balanced
24
     against the value of the settlement offer,” taking into account the risks of continuing
25
     litigation. See Vasquez v. Coast Valley Roofing, Inc., 670 F. Supp. 2d 1114, 1125 (E.D.
26
     Cal.2009) (internal quotations and citations omitted). Courts should recognize that “the
27
     agreement reached normally embodies a compromise; in exchange for the saving of cost
28
                                                                             12
      Memorandum of Points and Authorities in Support of Plaintiffs’              Case No. 2:14-cv-07086-JAK-SK
      Unopposed Motion for Preliminary Approval of Class Action Settlement
    Case 2:14-cv-07086-JAK-SK Document 178-1 Filed 04/30/19 Page 20 of 33 Page ID
                                      #:5730


 1 and elimination of risk, the parties each gave up something they might have won had
 2 they proceeded with litigation.” Officers for Justice, 688 F.2d at 624 (internal quotations
 3 and citation omitted). Here, the Settlement is fair, adequate and well within the range of
 4 possible approval.
                 a. The Strength of Plaintiffs' Case and the Risk of Further Litigation
 5
                    Support Preliminary Approval
 6
          Plaintiffs’ primary contention is that Pepperidge Farm classified its distributors as
 7
   independent contractors while reserving and exercising levels of control consistent with
 8
   an employment rather than independent contractor relationship. Plaintiffs further allege
 9
   that, as a result of this misclassification, Plaintiffs and Class Members are owed
10
   compensation for various benefits of employment that Pepperidge Farm neglected to pay
11
   them.
12
          Although Plaintiffs believe that the documents produced in discovery and
13
   information revealed during depositions support Plaintiffs’ allegations, a finder of fact
14
   could conclude that distributors were properly classified as independent contractors.
15
   Indeed, a motion for summary judgment is currently pending in Mulhern seeking
16
   judgment against Plaintiffs on their misclassification claims. A trier of fact could also
17
   decide against Plaintiffs on their underlying substantive wage and hour claims. For
18
   example, Pepperidge Farm contends that in addition to being independent contractors,
19
   distributors are exempt from overtime wages under the outside sales and motor carrier
20
   exemptions. While Plaintiffs disagree, and contend that they are not exempt from
21
   overtime, a jury could find otherwise. Without conceding that any adverse conclusions
22
   would be correct or appropriate, the Named Plaintiffs recognize the risk of possible
23
   negative outcomes.
24
          There is also a risk that the Class will not reach a trial on the merits. While the
25
   Massachusetts and Illinois Plaintiffs contend that the claims in their cases are
26
   appropriate for class certification, it is possible that Plaintiffs would not prevail. The
27
   Abbott and Mulhern courts could find, for example, that issues common to the Class are
28
                                                                            13
     Memorandum of Points and Authorities in Support of Plaintiffs’              Case No. 2:14-cv-07086-JAK-SK
     Unopposed Motion for Preliminary Approval of Class Action Settlement
     Case 2:14-cv-07086-JAK-SK Document 178-1 Filed 04/30/19 Page 21 of 33 Page ID
                                       #:5731


 1 overwhelmed by issues that relate to Class Members’ particular circumstances.
 2 Likewise, this Court’s class certification order in Alfred is currently on appeal to the
 3 Ninth Circuit under Fed. R. Civ. P. 23(f). While Plaintiffs contend that they will prevail
 4 on that appeal, there is a risk of reversal. This Settlement avoids that uncertainty, while
 5 ensuring that Class Members receive substantial consideration now for a release of their
 6 claims. See Rukin Decl., ¶ 19.
 7                          b. The Settlement Consideration and Allocation Are Fair
 8                The Settlement is fair and reasonable sum in light of the risks of further litigation.
 9 Class members are recovering, before deduction for attorneys’ fees and costs, an average
10 of approximately 20 percent of their maximum potential damages (using overtime hours
11 assumptions based on counsel’s investigation). Rukin Decl., ¶¶ 20-24.4
12                This is a significant recovery. If all Class Members participate in the Settlement,
13 California Class Members who have worked throughout the entire class period will
14 receive gross awards (before deduction for fees and expenses) as least as high as
15 $45,000, Illinois Class Members who have worked throughout the entire class period
16 will receive average gross awards as least as high as $32,500, and Massachusetts Class
17 Members who have worked throughout the entire class period will receive gross awards
18 as least as high as $30,000. Id. at ¶ 24. Under the circumstances, the amounts of the
19 settlement payments are fair, adequate and reasonable. See In re Mego Fin. Corp. Sec.
20 Litig., 213 F.3d 454, 459 (9th Cir. 2000) (finding a recovery of one sixth (16.67%) of the
21 potential recovery adequate in light of the plaintiff’s risks); Villegas v. J.P. Morgan
22 Chase & Co., 2012 WL 5878390, at *6 (preliminarily approving a settlement
23 representing 15% of the potential recovery).
24                The Settlement also provides substantial non-monetary relief to Current
25 Distributors in the form of revised Consignment Agreements. Rukin Decl., Exh. 1 at p. 3
26 ¶ (g). These new agreements provide distributors with additional contractual rights and
27 Plaintiffs believe that they substantially decrease Pepperidge Farm’s alleged control over
28   4
         Exposure calculation is based on distributors’ self-reported estimates.
                                                                                14
         Memorandum of Points and Authorities in Support of Plaintiffs’              Case No. 2:14-cv-07086-JAK-SK
         Unopposed Motion for Preliminary Approval of Class Action Settlement
     Case 2:14-cv-07086-JAK-SK Document 178-1 Filed 04/30/19 Page 22 of 33 Page ID
                                       #:5732


 1 the relationship. Shafran Decl., ¶¶ 17-21.
 2             Finally, the plan of allocation of the Settlement to Class Members is fair and
 3 reasonable. The Settlement has been allocated based on: (1) the state law subclass to
 4 which the Class Member belongs; and (2) the time each Class Member worked within
 5 their respective class liability period. The weighting between subclasses reflects
 6 differences as to available state law causes of action, available remedies, relative
 7 strength of claims, and the procedural posture of each case. Rukin Decl., ¶ 24; supra at
 8 Section IV(B)1. Within the California and Massachusetts subclasses, funds shall be
 9 allocated based on time worked by subclass members, a standard allocation
10 methodology in wage-and-hour cases. See, e.g., Cicero v. DirectTV, Inc., 2010 WL
11 2991486, at *5. Payments to Illinois subclass members will be weighted toward the three
12 years preceding the February 2016 filing of the Mulhern complaint, since the only
13 claims asserted for the period prior to February 2013 are the unauthorized deduction
14 claims under the IWPCA, 820 Ill. Comp. Stat. 115/1 et seq, for which Pepperidge Farm
15 has asserted unique defenses. See Supra, n. 2. Indeed, Pepperidge Farm’s pending
16 motions for summary judgment in Mulhern argue that Plaintiffs’ unlawful deduction
17 claims fail because the Consignment Agreements expressly authorize the deductions.
18 Mulhern, Dkt. Nos. 77, 81. As a result, there is a very substantial chance that Illinois
19 distributors will recover nothing for time worked prior to February 2013.
20                     3. The Attorneys’ Fees and Costs Requests Are Reasonable
21             The Settlement provides that, prior to the final approval hearing, Class Counsel
22 may petition the Court for an award of fees in an amount not to exceed $5,625,000 (25%
23 of the Settlement Amount) and an award of litigation expenses. Rukin Decl., Exh. 1 at p.
24 5 ¶ 2(b)(i). This provision is fair and reasonable, given the significant time and expense
25 that Class Counsel have devoted to this case over the last five years and the result that
26 they have achieved for the Class. Rukin Decl., ¶ 25; Shafran Decl., ¶ 15; Urmy Decl., ¶
27 13. Class Counsel’s fees will be tied directly to the amount that is actually paid out to the
28 Class, and the request is within the range of reasonableness under Ninth Circuit
                                                                             15
      Memorandum of Points and Authorities in Support of Plaintiffs’              Case No. 2:14-cv-07086-JAK-SK
      Unopposed Motion for Preliminary Approval of Class Action Settlement
     Case 2:14-cv-07086-JAK-SK Document 178-1 Filed 04/30/19 Page 23 of 33 Page ID
                                       #:5733


 1 authority. See, e.g., Shaffer v. Cont'l Cas. Co., 362 Fed. Appx. 627, 631 (9th Cir. 2010)
 2 (in common fund settlement “[t]wenty-five percent is the benchmark”).
 3                     4. The PAGA Settlement Is Reasonable and Should Be Approved.
 4             PAGA provides that 75% of civil penalties recovered under the statute shall be
 5 paid to the California Workforce and Development Agency (“LWDA”) and 25% to
 6 aggrieved employees. Here, the Settlement allocates $133,000 to the PAGA claims
 7 brought by Plaintiffs Barrish and Alfred. Of that amount, $100,000 will be paid to the
 8 LWDA, and $33,000 will be paid to aggrieved employees in California. Because a
 9 settlement of PAGA claims settles claims that could otherwise be brought by the state,
10 the trial court must “review and approve” any settlement of PAGA claims. Cal. Lab.
11 Code § 2699(l)(2).
12             The $133,000 PAGA settlement is reasonable. A single PAGA penalty for
13 Pepperidge Farm’s alleged failure to provide distributors with wage statements under
14 Labor Code § 226, assessed on behalf of each California distributor for every pay period
15 in the PAGA liability period, would amount to approximately $1.3 million. Rukin Decl.,
16 ¶ 26. Given that Plaintiffs might fail to prevail on the merits of their misclassification
17 claim, in which case no PAGA penalties would be recoverable, a PAGA payment of
18 $133,000 ($100,000 to the LWDA and $33,000 to Class Members) is a reasonable
19 compromise. See, e.g., Chu v. Wells Fargo Investments, LLC, No. C 05-4526 MHP, C
20 06-7924 MHP, 2011 U.S. Dist. LEXIS 15821, 2011 WL 672645, at * 1 (N.D. Cal. Feb.
21 16, 2011) (approving PAGA settlement payment of $7,500 to the LWDA out of $6.9
22 million common-fund settlement); Ramirez v. Benito Valley Farms, LLC, 2017 U.S.
23 Dist. LEXIS 137272, at *18 (N.D. Cal. Aug. 27, 2017) (settlement of PAGA claim for
24 4.5% of exposure reasonable).
25                     5. The Proposed Service Awards Are Reasonable
26             “Incentive [or service] awards are fairly typical in class action cases.” Rodriguez
27 v. W. Publ’g Corp., 563 F.3d 948, 958 (9th Cir. 2009). In evaluating service awards,
28 courts may consider “1) the risk to the class representative in commencing suit, both
                                                                             16
      Memorandum of Points and Authorities in Support of Plaintiffs’              Case No. 2:14-cv-07086-JAK-SK
      Unopposed Motion for Preliminary Approval of Class Action Settlement
     Case 2:14-cv-07086-JAK-SK Document 178-1 Filed 04/30/19 Page 24 of 33 Page ID
                                       #:5734


 1 financial and otherwise; 2) the notoriety and personal difficulties encountered by the
 2 class representative; 3) the amount of time and effort spent by the class representative; 4)
 3 the duration of the litigation and; 5) the personal benefit (or lack thereof) enjoyed by the
 4 class representative as a result of the litigation.” Smith v. CRST Van Expedited, Inc., 10-
 5 CV-1116- IEG WMC, 2013 WL 163293 (S.D. Cal. Jan. 14, 2013) (quoting Van Vranken
 6 v. Atlantic Richfield Co., 901 F.Supp. 294, 299 (N.D.Cal.1995)).
 7                Here, awarding service payments to the Named Plaintiffs is consistent with a fair,
 8 just and adequate settlement. Rukin Decl., ¶ 27. First, the Named Plaintiffs played a very
 9 active role in the prosecution of the case. They each spent up to many hundreds of hours
10 over five years actively assisting Class Counsel, including attending regular meetings
11 and calls with counsel, traveling long distances for mediation sessions, sitting for their
12 depositions, and gathering and producing documents. Second, the Named Plaintiffs
13 undertook a substantial risk in agreeing to serve as class representatives. Pepperidge
14 Farm has argued that by litigating the misclassification issue, the Current Distributors
15 undermined the value of their existing territories, and the former distributors opened
16 themselves up to being sued by the individuals who purchased their routes. Dkt. 61 at
17 16. Third, in taking on the role of class representatives, Plaintiffs gave up the right to
18 individually control their own valuable claims in favor of the interests of the Class. The
19 service awards they seek are modest when compared to the individual payouts Class
20 Members will be receiving. See Rankin v. Am. Greetings, Inc., 2011 U.S. Dist. LEXIS
21 72250, at *5 (E.D. Cal. July 6, 2011) (approving incentive award that “is reasonably
22 close to the average per class member amount to be received”). Finally, although
23 California Named Plaintiffs Ray Alfred and Marvin Barrish arguably have the right to
24 receive 25 percent of the $133,000 PAGA penalty,5 they are not making any claim for
25
     5
26  See, e.g., Varsam v. Laboratory Corp. of America, 120 F.Supp.3d 1173, 1181 (S.D.Cal.
   2015) (25 percent of civil penalties goes “to the aggrieved employees ‘who initiated the
27 claim under PAGA, not to the group of aggrieved employees on whose behalf the claim
   was prosecuted’”); Cunningham v. Leslie's Poolmart, Inc. No. CV 13-2122 CAS
28 (CWx)) 2013 U.S.Dist. Lexis 90256, pp. *1, *17 (C.D.Cal., June 25, 2013) (25 percent
   of the penalties recovered in a PAGA action are paid to the named plaintiff).
                                                                                17
         Memorandum of Points and Authorities in Support of Plaintiffs’              Case No. 2:14-cv-07086-JAK-SK
         Unopposed Motion for Preliminary Approval of Class Action Settlement
     Case 2:14-cv-07086-JAK-SK Document 178-1 Filed 04/30/19 Page 25 of 33 Page ID
                                       #:5735


 1 those funds, but instead have agreed that the bounty portion will be distributed to the
 2 California Subclass on a pro rata basis. Rukin Decl., ¶¶ 26-27.
 3             At final approval, Plaintiffs will submit declarations documenting the time and
 4 effort they put into litigating these cases and the risk they undertook. For now, Plaintiffs
 5 merely ask that the Court permit dissemination of Notice to the Class identifying the
 6 service awards that Plaintiffs will be requesting at final approval.
 7                     6. The Court Should Appoint Rust Consulting as Claims Administrator
 8             To ensure the fair and efficient administration of the Settlement, the Court should
 9 appoint Rust Consulting (“Rust”), an experienced claims administrator, to distribute the
10 Notice and administer claims under the Settlement Agreement. See Rukin Decl., ¶ 28.
11 Plaintiffs anticipate that Rust will be paid approximately $20,000 to perform all of the
12 functions of the Claims Administrator under the terms of the Settlement Agreement. Id.
13             B. Class Action Certification for Settlement Purposes Is Proper
14             The Named Plaintiffs respectfully request that the Court provisionally certify the
15 proposed Settlement Class and Subclasses for settlement purposes. The purpose of
16 provisional class certification is to facilitate distribution, to all proposed Settlement
17 Class Members, of notice of the terms of a proposed settlement and the date and time of
18 the final approval hearing. See Manual for Complex Litigation, Fourth §§ 21.632-33.
19                     1. Standards Governing Approval of Settlement Classes
20             In the context of granting preliminary approval of the Settlement, the Court must
21 make a threshold determination as to whether the proposed settlement subclasses meet
22 Rule 23 requirements. Namely, the Court must determine whether each proposed
23 settlement subclass satisfies the requirements that: (1) the class is so numerous that
24 joinder would be impracticable; (2) there are questions of law or fact common to the
25 class; (3) the named plaintiffs’ claims are typical of the claims of the proposed class; and
26 (4) plaintiffs and their counsel will adequately and fairly represented the interests of the
27 class. Hanlon v. Chrysler Corp., 150 F.3d 1011, 1019-20 (9th Cir. 1998). Additionally,
28 the action must be maintainable under Fed. R. Civ. P. 23(b)(1), (2), or (3). Id. at 1022.
                                                                             18
      Memorandum of Points and Authorities in Support of Plaintiffs’              Case No. 2:14-cv-07086-JAK-SK
      Unopposed Motion for Preliminary Approval of Class Action Settlement
     Case 2:14-cv-07086-JAK-SK Document 178-1 Filed 04/30/19 Page 26 of 33 Page ID
                                       #:5736


 1 However, courts need not consider the Rule 23(b)(3) issues regarding manageability of
 2 the class action, as settlement obviates the need for a manageable trial. See Morey v.
 3 Louis Vuitton N. Am., Inc., 2014 WL 109194, *12 (S.D. Cal 2014 (“[B]ecause this
 4 certification of the Class is in connection with the Settlement rather than litigation, the
 5 Court need not address any issues of manageability that may be presented by
 6 certification of the class proposed in the Settlement Agreement.”) Rosenburg v. I.B.M.,
 7 2007 WL 128232, *3 (N.D. Cal. 2007) (discussing “the elimination of the need, on
 8 account of the Settlement, for the Court to consider any potential trial manageability
 9 issues that might otherwise bear on the propriety of class certification.”).
10                Based on the applicable standards, as further discussed below, the Court should
11 certify the California,6 Illinois and Massachusetts subclasses for settlement purposes.
12 Plaintiffs understand that, if the case ultimately is not resolved though settlement,
13 Pepperidge Farm would dispute Plaintiffs’ factual allegations and oppose class
14 certification.
15                        2. The Settlement Classes Satisfy the Requirements of Rule 23(a)
16                The proposed California, Illinois and Massachusetts subclasses each satisfy all the
17 requirements of Rule 23(a). First, these settlement subclasses are sufficiently numerous
18 to satisfy the requirements of Rule 23(a)(1), as courts have generally found the
19 numerosity requirement satisfied when a class includes at least 40 members. See, e.g.,
20 EEOC v. Kovacevich “5” Farms, No. CV-F-06-165 OWW/TAG, 2007 WL 1174444, at
21 *21 (E.D. Cal. Apr. 19, 2007). Here, the California subclass consists of approximately
22 376 distributors, the Massachusetts subclass consists of approximately 226 distributors,
23 and the Illinois subclass consists of approximately 274 distributors.
24
25   On April 11, 2017, this Court granted in part the Alfred Plaintiffs’ motion for class
     6

   certification. The Order certified Plaintiffs’ misclassification, overtime, expense
26 reimbursement, UCL 17200, and statutory penalty claims, but provisionally denied class
   treatment of Plaintiffs’ meal and rest break claims. The Court’s Order is now on Rule
27 23(f) (appeal). This motion seeks conditional certification for settlement purposes only
   of all claims asserted in the Alfred case, without prejudice to the already-certified claims
28 proceeding as the Court originally envisioned in the event the Settlement does not
   become final for any reason.
                                                                                19
         Memorandum of Points and Authorities in Support of Plaintiffs’              Case No. 2:14-cv-07086-JAK-SK
         Unopposed Motion for Preliminary Approval of Class Action Settlement
     Case 2:14-cv-07086-JAK-SK Document 178-1 Filed 04/30/19 Page 27 of 33 Page ID
                                       #:5737


 1             Second, Plaintiffs maintain that Rule 23(a)(2) is satisfied because there are
 2 questions of law or fact common to each settlement subclass. See Mazza v. Am. Honda
 3 Motor Co., Inc., 666 F.3d 581, 589 (9th Cir. 2012) (“Commonality only requires a single
 4 significant question of law or fact.”). Here, Plaintiffs believe that the overarching
 5 common question for each subclass is whether Class Members were misclassified as
 6 independent contractors. See Alfred, Dkt. 121 (“There is a common question presented
 7 in this action. It is whether the SDAs are independent contractors or employees of
 8 Defendant”).
 9             Third, Plaintiffs assert that the typicality requirement of Rule 23(a)(3) is satisfied
10 because the claims raised by the Named Plaintiffs are typical of the claims asserted on
11 behalf of the class. They arise out of the same factual and legal circumstances as the
12 claims of other Class Members in their respective settlement subclasses. Like all other
13 Class Members, the Named Plaintiffs were subject to the same misclassification policies
14 and practices. Rukin Decl., ¶ 27. Thus, the Named Plaintiffs are members of, and allege
15 the same injuries as, the settlement subclasses they seek to represent, and their claims are
16 reasonably co-extensive with those of the proposed settlement classes. Hanlon, 150 F.3d
17 at 1020.
18             Fourth, Plaintiffs and counsel believe they satisfy the adequacy requirement of
19 Rule 23(a)(4), as well as the requirements of Rule 23(g). Rule 23(a)(4) requires that the
20 parties fairly and adequately protect the interests of the class. The adequacy requirement
21 is met where the named plaintiffs and their counsel do not have conflicts of interest with
22 other class members, and the named plaintiffs and their counsel will vigorously
23 prosecute the interests of the class. Hanlon, 150 F.3d at 1020. Rule 23(g)(1) requires
24 courts, when appointing class counsel, to consider: (1) the work counsel has done in
25 identifying or investigating potential claims in the action; (2) counsel’s experience in
26 handling class actions, other complex litigation and the type of claims asserted in the
27 action; (3) counsel’s knowledge of the applicable law; and (4) the resources that counsel
28 will commit to its representation.
                                                                             20
      Memorandum of Points and Authorities in Support of Plaintiffs’              Case No. 2:14-cv-07086-JAK-SK
      Unopposed Motion for Preliminary Approval of Class Action Settlement
     Case 2:14-cv-07086-JAK-SK Document 178-1 Filed 04/30/19 Page 28 of 33 Page ID
                                       #:5738


 1             Here, the interests of the Named Plaintiffs and absent Class Members are not
 2 antagonistic, and the Named Plaintiffs have the same claims to expense reimbursement,
 3 unpaid overtime and related penalties as do the other members of the settlement
 4 subclasses. They have suffered the same alleged injury and are entitled to the same
 5 remedy. Plaintiffs’ counsel are not aware of any conflicts between the Named Plaintiffs
 6 and other settlement Class Members that would render them inadequate class
 7 representatives.
 8             Further, to the extent the Court were to conclude that the interests of Current
 9 Distributors and Former Distributors are not aligned for settlement purposes, each
10 settlement subclass contains both a Current Distributor and a Former Distributor as
11 Named Plaintiffs. Current Distributor Named Plaintiffs were involved in and agreed to
12 the settlement on behalf of the California, Massachusetts, and Illinois subclasses.
13 Rukin Decl., Exh. 1 at pp. 18-26 (settlement approved by Plaintiff Jones on behalf of
14 Illinois Current Distributors, Plaintiff Alves on behalf of California Current
15 Distributors, and Plaintiff Provost on behalf of Massachusetts Current Distributors).
16 Moreover, the Current Distributors and Former Distributors had separate legal
17 representation during the negotiations. Rukin Decl., ¶ 6.
18             Finally, Plaintiffs’ counsel have actively identified, investigated and prosecuted
19 the claims that are the subject of this Settlement; have extensive experience in class
20 action litigation, including wage-and-hour claims of the type asserted here; have been
21 appointed Class Counsel in other cases on numerous occasions; and have demonstrated
22 that they have the ability and resources to vigorously pursue the claims asserted in this
23 litigation. Rukin Decl., ¶¶ 2-17; Shafran Decl., ¶¶ 2-13; Urmy Decl., ¶¶ 2-11;
24 Declaration of Wilmer Harris in Support of Plaintiffs’ Motion for Preliminary Approval
25 (“Harris Decl.”), ¶¶ 2-14; Declaration of Robert Wozniak in Support of Plaintiffs’
26 Motion for Preliminary Approval (“Wozniak Decl.”), ¶¶ 2-7. For these reasons,
27 Plaintiffs’ counsel and the Named Plaintiffs meet the adequacy requirement of Rule
28 23(a)(4), and Plaintiffs’ counsel should be appointed as Class Counsel pursuant to Rule
                                                                             21
      Memorandum of Points and Authorities in Support of Plaintiffs’              Case No. 2:14-cv-07086-JAK-SK
      Unopposed Motion for Preliminary Approval of Class Action Settlement
     Case 2:14-cv-07086-JAK-SK Document 178-1 Filed 04/30/19 Page 29 of 33 Page ID
                                       #:5739


 1 23(g).
 2                     3. The Settlement Classes Meet the Requirements of Rule 23(b)(3)
 3             Plaintiffs assert the settlement classes meet the requirements of Rule 23(b)(3),
 4 because common questions “predominate over any questions affecting only individual
 5 members,” and class resolution “is superior to other available methods for the fair and
 6 efficient adjudication of the controversy.”
 7             First, the settlement classes satisfy the predominance requirement, which
 8 examines whether the proposed classes are “sufficiently cohesive to warrant
 9 adjudication by representation.” Hanlon, 150 F.3d at 1022. “When common questions
10 present a significant aspect of the case and they can be resolved for all members of the
11 class in a single adjudication, there is clear justification for handling the dispute on a
12 representative rather than on an individual basis.” Id.
13             Here, all Pepperidge Farm distributors in each state are subject to Pepperidge
14 Farm’s policy of classifying distributors as independent contractors. Rukin Decl., ¶ 18.
15 Further, Plaintiffs assert that in each state, the operative test for employment status turns
16 on common factual issues. For example, in California, the “ABC test” for employment
17 status asks whether the distributors are performing work within Pepperidge Farm’s usual
18 course of business. Dynamex, 4 Cal. 5th at 917. That question, Plaintiffs maintain, can
19 be answered in a single stroke for all subclass members. Similarly, as this Court has
20 already determined, to the extent the California’s subclass members’ claims are
21 governed by the right to control test set forth in S.G. Borello & Sons, Inc. v. Department
22 of Industrial Relations, 48 Cal. 3d 341 (1989), Plaintiffs contend that those claims can
23 also be determined at once for all subclass members. Alfred, Dkt. 121, p. 33 (“Because
24 the scope of the right to control is governed by the Agreements, which are common, and
25 evidence of actual operational control or independence can be presented at a trial, this
26 factor weighs in favor of finding predominance as to this claim”); see also Ayala v.
27 Antelope Valley Newspapers, Inc., 59 Cal. 4th 522, 533 (2014) (“[W]hat matters under
28 the common law is not how much control a hirer exercises, but how much control the
                                                                             22
      Memorandum of Points and Authorities in Support of Plaintiffs’              Case No. 2:14-cv-07086-JAK-SK
      Unopposed Motion for Preliminary Approval of Class Action Settlement
     Case 2:14-cv-07086-JAK-SK Document 178-1 Filed 04/30/19 Page 30 of 33 Page ID
                                       #:5740


 1 hirer retains the right to exercise.”).
 2                Similar analyses apply to the Illinois and Massachusetts claims, as both states
 3 utilize the ABC test in determining employment status. De Giovanni v. Jani-King Int’l,
 4 Inc., 262 F.R.D. 71, 84-85 (D. Mass. 2009) (certifying misclassification claims under
 5 ABC test.);7 Costello v. BeavEx, Inc., 810 F.3d 1045, 1059 (7th Cir. 2016) (reversing
 6 district court’s denial of class certification on predominance grounds; “There is no
 7 doubt that common evidence will satisfy the second prong of the test—whether the
 8 individuals "perform[ed] work which is ... outside the usual course of business ... of the
 9 employer.”).8
10                Second, Rule 23(b)(3) is satisfied because resolution of the issues in this case on
11 a class wide basis is “superior to other available methods for the fair and efficient
12 adjudication of the controversy.” See Hanlon, 150 F.3d at 1023. The alternative to a
13 single class action—numerous individual actions—would be inefficient and unfair. Id.
14 (“many claims [that] could not be successfully asserted individually. . . would not only
15 unnecessarily burden the judiciary, but would prove uneconomic for potential
16 plaintiffs.”). Plaintiffs assert that class adjudication is particularly appropriate here
17 given the core claim that that Pepperidge Farm has uniform classification policies,
18 practices and procedures, and it would be particularly inefficient to require individual
19 adjudications in the face of such common evidence and legal questions.
20                C. The Proposed Notice Is Adequate
21
     7
     Under Massachusetts law, an individual is an employee unless the services at issue are
22 performed (a) free from control of the employing enterprise; (b) outside of the usual
   course of business; and (c) as part of an independently established trade, occupation,
23 profession, or business of the worker. Massachusetts General Laws ch. 149, § 148B; If
   an employer fails to establish any one of the three prongs, the services in question will
24 constitute “employment.” Coverall N.A., Inc. v. Com'r of Div. of Unemployment
   Assistance, 447 Mass. 852, 857, 857 N.E.2d 1083 (2006).
25 8
     Under Illinois law, all individuals are considered to be employees of an employer,
26 unless  the employer can prove: (1) the worker has been and will continue to be free from
   control and direction over the performance of his work, both under his contract ... and in
27 fact; and (2) the worker performs work which is either outside the usual course of
   business or is performed outside all of the places of business of the employer ...; and (3)
28 the worker is in an independently established trade, occupation, profession or business.
   Id.
                                                                                23
         Memorandum of Points and Authorities in Support of Plaintiffs’              Case No. 2:14-cv-07086-JAK-SK
         Unopposed Motion for Preliminary Approval of Class Action Settlement
     Case 2:14-cv-07086-JAK-SK Document 178-1 Filed 04/30/19 Page 31 of 33 Page ID
                                       #:5741


 1             Under Rule 23(e), the Court “must direct notice in a reasonable manner to all class
 2 members who would be bound by a propos[ed settlement].” Fed. R. Civ. P. 23(e)(1).
 3 Notice is satisfactory “if it generally describes the terms of the settlement in sufficient
 4 detail to alert those with adverse viewpoints to investigate and to come forward and be
 5 heard.” Churchill Vill., L.L.C. v. Gen. Elec., 361 F.3d 566, 575 (9th Cir. 2004) (internal
 6 citations omitted).
 7             The proposed Class Notice and notice plan satisfy the requirements of Rule 23(e)
 8 and due process. The proposed Class Notice clearly explains the nature of the action
 9 and the terms of the Settlement (including the Settlement Amount, individual Class
10 Members’ estimated minimum recovery, the attorneys’ fees to be paid, how settlement
11 payments will be calculated, the claims that will be released); and how the Class
12 Member may participate in or opt-out of the Settlement. See Rukin Decl., Exh. 1, Exh.
13 B. This information is more than sufficient to satisfy Rule 23(e). See, e.g., Villegas,
14 2012 WL 5878390, at *8 (approving a notice containing the same categories of
15 information).
16             As described above in Section IV (C), the proposed Class Notice plan also ensures
17 that Class Members receive the best notice possible. In addition to running a National
18 Change of Address search upon receiving the Class List from Pepperidge Farm, the
19 Settlement Administrator will set up and maintain an informational website through
20 which Class Members can view the Settlement Agreement and Class Notice. This is the
21 best notice practicable. See Misra v. Decision One Mortgage Company, No. SA CV 07-
22 0994, 2009 WL 4581276 at *9 (C.D. Cal. April 13, 2009)(use of NCOA database and
23 appropriate skip tracing followed by mailed notice is the ‘best notice that is practicable
24 under the circumstances.’”).
25             D. The Court Should Set a Final Approval Hearing
26             Finally, the Court should set a hearing for final approval of the Settlement on a
27 date appropriately scheduled to follow the date by which Class Members must file
28 objections to the Settlement and Plaintiffs’ counsel’s request for attorneys’ fees and
                                                                             24
      Memorandum of Points and Authorities in Support of Plaintiffs’              Case No. 2:14-cv-07086-JAK-SK
      Unopposed Motion for Preliminary Approval of Class Action Settlement
     Case 2:14-cv-07086-JAK-SK Document 178-1 Filed 04/30/19 Page 32 of 33 Page ID
                                       #:5742


 1 costs.
 2       VI.        CONCLUSION
 3             Plaintiffs respectfully request that the Court: (1) grant preliminary approval of the
 4 proposed Settlement; (2) conditionally certify for settlement purposes only California,
 5 Massachusetts, and Illinois subclasses; (3) approve the form, content and method of
 6 distribution of the Notice of Class Action Settlement; (4) appoint Rust Consulting as the
 7 Settlement Administrator subject to the completion and execution of an agreement
 8 between the Parties and Rust; (5) appoint Rukin Hyland & Riggin LLP, Shapiro Haber
 9 & Urmy LLP, and Rudolph Friedmann LLP as Class Counsel for the California, Illinois,
10 and Massachusetts subclasses; (6) appoint Schonbrun Seplow Harris & Hoffman as co-
11 Class Counsel for the California subclass; (7) appoint Freed Kanner London & Millen as
12 co-Class Counsel for the Illinois subclass; (8) appoint Raymond Alfred, Marvin Barrish,
13 Ashley Alves, Daniel Mulhern, Matthew Jones, Edmund Sayward Sr., and John Provost
14 as class representatives; (9) approve the PAGA settlement and $100,000 PAGA payment
15 to the California Labor and Workforce Development Agency; and (10) schedule a
16 hearing regarding final approval of the proposed Settlement and Class Counsel’s request
17 for attorneys’ fees, costs, and enhancement award payments.
18
19
20    Dated: April 24, 2019                                  RUKIN HYLAND & RIGGIN LLP
21
22                                                           By: /s/ Peter Rukin
23                                                                   Peter Rukin
24                                                                 PETER RUKIN (SBN 178336)
                                                                   prukin@rukinhyland.com
25                                                                 VALERIE BRENDER (SBN 298224)
                                                                   vbrender@ rukinhyland.com
26                                                                 RUKIN HYLAND & RIGGIN LLP
                                                                   1939 Harrison Street, Suite 290
27                                                                 Oakland, CA 94612
                                                                   Telephone: (415) 421-1800
28                                                                 Facsimile: (415) 421-1700
                                                                             25
      Memorandum of Points and Authorities in Support of Plaintiffs’               Case No. 2:14-cv-07086-JAK-SK
      Unopposed Motion for Preliminary Approval of Class Action Settlement
     Case 2:14-cv-07086-JAK-SK Document 178-1 Filed 04/30/19 Page 33 of 33 Page ID
                                       #:5743


1
                                                                   WILMER J. HARRIS (SBN: 150407)
2                                                                  wharris@sdshhlaw.com
                                                                   SCHONBRUN SEPLOW HARRIS &
3                                                                  HOFFMAN LLP
                                                                   715 Fremont Avenue, Suite A
4                                                                  S. Pasadena, CA 91030
                                                                   Telephone: (626) 441-4129
5                                                                  Facsimile: (626) 283-5770
6                                                                  THOMAS V. URMY, JR. (admitted pro hac vice)
                                                                   turmy@shulaw.com
7                                                                  SHAPIRO HABER & URMY LLP
                                                                   Seaport East
8                                                                  Two Seaport Lane
                                                                   Boston, MA 02210
9                                                                  Telephone: (617) 439-3939
                                                                   Facsimile: (617) 439-0134
10
                                                                   ADAM J. SHAFRAN (admitted pro hac vice)
11                                                                 ashafran@rflawyers.com
                                                                   JONATHON D. FRIEDMANN (admitted pro hac
12                                                                 vice)
                                                                   RUDOLPH FRIEDMANN LLP
13                                                                 92 State Street
                                                                   Boston, MA 02109
14                                                                 Telephone: (617) 723-7700
                                                                   Facsimile: (617) 227-0313
15
                                                                   ROBERT J. WOZNIAK, JR. (admitted pro hac
16
                                                                   vice)
17                                                                 Rwozniak@fklmlaw.com
18                                                                 FREED KANNER LONDON & MILLEN, LLC
                                                                   2201 Waukegan Road, Suite 130
19                                                                 Bannockburn, IL 60015
20                                                                 Telephone: (224) 632-4500
                                                                   Facsimile: (224) 632-4521
21
22                                                                 Attorneys for Plaintiffs
23
24
25
26
27
28
                                                                             26
      Memorandum of Points and Authorities in Support of Plaintiffs’                   Case No. 2:14-cv-07086-JAK-SK
      Unopposed Motion for Preliminary Approval of Class Action Settlement
